Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 1 of 21




                   EXHIBIT A
          Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 2 of 21
                                                         9nsurance Commissioner
                                                                                                    IN COUNTY CLE RK'S OFFICE
                                                         ACCEFrE® SOP                             PIERCE COUNTY WASHINGTON

                                                            ,, ~ E'f J, S 20, U                      September 30 2 19 12:45 PM
 1
                                                                                                             KEVIN S roCK
                                                          T1MF:~
                                                                                                            COUNTY LERK
 2                                                                                                       NO: 19-2- 1116-5
 3

 4

 5

 6
                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                              IN AND FOR PIERCE COUNTY
 8

 9
   ILLINOIS NATIONAL INSURANCE
10 COMPANY,

11                         Plaintiff,                ) No.
                                                     )
12            V.                                     ) COMPLAINT
                                     )
13 TRAVELERS PROPERTY CASUALTY       )
   COMPANY OF AMERICA; XL INSURANCE )
14 AMERICA INC.; FEDERAL INSURANCE )
   COMPANY; WESTCHESTER SURPLUS      )
15 L1NES 1NSURANCE COMPANY; GREAT )
   AMERICAN INSURANCE COMPANY, INC.; )
16 GREAT AMERICAN INSURANCE          )
   COMPANY OF NEW YORK; AND AXIS )
17 SPECIALTY INSURANCE COMPANY,      )
                                    )
18                 Defendants.       )
19            COMES NOW plaintiff Illinois National Insurance Company, and for its complaint

20   alleges as follows:
                                             I.      PARTIES
21

22            1.    Plaintiff Illinois National Insurance Company ("Illinois National"), in its own

23   right and as insurer and subrogee of Simon Property Group, Inc., d/b/a Tacoma Mall

24   Partnership (collectively, "Simon"), is a corporation organized and existing under the laws of
25
     Illinois with its principal place of business located at 175 Water Street, New York, New York
26
     10038.
27
     COMPLAINT - 1                                                           JENSEN MORSE BAKER PLLC
                                                                              1809 SE VENTH A V ENUE, sUITE 410
                                                                             SEATTLE, WASHINGTON 98101
                                                                                 PHONE: 206.682.1644
          Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 3 of 21                                  a


                                                                                                               k




 1          2.      At all times material hereto, Illinois National was an insurance company
 2   engaged in the business of issuing policies of insurance and providing insurance coverage to
 3
     its policyholders.
 4

 5          3.      Defendant Travelers Property Casualty Company of America is a corporation

 6   organized and existing under the laws of Connecticut with its principal place of business

 7   located at One Tower Square, Hartford, Connecticut 06183. Defendant Travelers Property
 8   Casualty Company of America was fonnerly known as, did business as, and/or is the
 9
     successor in liability to Travelers Indemnity Company of Illinois. The term "Travelers" as
10
     used in this Complaint refers to Defendant Travelers Property Casualty Company of America
11
     and its related entity Travelers Indemnity Company of Illinois.
12

13          4.      At all times material hereto, Travelers was an insurance company engaged in
14   the business of issuing policies of insurance and providing insurance coverage to its
15
     policyholders, including in Washington.
16

17          5.      At all times relevant hereto, Travelers was acting individually, and/or by and

18   through its duly authorized actual, apparent, and/or ostensible agents, servants, and/or

19   employees, who were acting within the course and scope of their employment, service, and/or
20   agency with Travelers. The identities of these authorized, actual, and/or ostensible agents,
21
     servants, and/or employees are known to Travelers and currently unknown to plaintiff.
22

23          6.      Defendant XL Insurance America Inc. ("XL Insurance") is a corporation

24   organized and existing under the laws of Delaware with its principal place of business located

25   at 70 Seaview Avenue, Stamford, Connecticut 06902.
26

27
     COMPLAINT - 2                                                        JENSEN MORSE BAKER PLLC
                                                                          1809 SEVENTH AVENUE, SUITE 410
                                                                          SEATTLE, WASHINGTON 98101
                                                                                PHONE: 206.682.1644
                   Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 4 of 21

Y




     1               7.     At all times material hereto, XL Insurance was an insurance company engaged
     2
             in the business of issuing policies of insurance and providing insurance coverage to its
     3
             policyholders, including in Washington.
     4

     5
                     8.     At all times relevant hereto, XL Insurance was acting individually, and/or by

     6   I   and through its duly authorized actual, apparent, and/or ostensible agents, servants, and/or

     7       employees, who were acting within the course and scope of their employment, service, and/or
     8
             agency with XL Insurance. The identities of these authorized, actual, and/or ostensible agents,
     9
             servants, and/or employees are known to XL Insurance and currently unknown to plaintiff.
    10
                     9.     Defendant Federal Insurance Company ("Federal Insurance") is a corporation
    11

    12       organized and existing under the laws of New Jersey with its principal place of business

    13       located at 15 Mountain View Road, Warren, New Jersey 07061.
    14
                     10.    At all times material hereto, Federal Insurance was an insurance company
    15
             engaged in the business of issuing policies of insurance and providing insurance coverage to
    16

    17
             its policyholders, including in Washington.

    18               11.    At all times relevant hereto, Federal Insurance was acting individually, and/or
    19
         I   by and through its duly authorized actual, apparent, and/or ostensible agents, servants, and/or
    20
             employees, who were acting within the course and scope of their employment, service, and/or
    21
             agency with Federal Insurance. The identities of these authorized, actual, and/or ostensible
    22
             agents, servants, and/or employees are known to Federal Insurance and currently unknown to
    23

    24       plaintiff.

    25

    26

    27
             COMPLAINT - 3                                                        JENSEN MORSE BAKER PLLC
                                                                                  1809 SEVENTH AVENUE, SUITE 410
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        PHONE: 206.682.1644
          Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 5 of 21

                                                                                                              'v




 1          12.     Defendant Westchester Surplus Lines Insurance Company ("Westchester
 2   Surplus") is a corporation organized and existing under the laws of Georgia with its principal
 3
     place of business located at 436 Walnut Street, Philadelphia, PA 19106.
 4

 5          13.     At all times material hereto, Westchester Surplus was an insurance company

 6   engaged in the business of issuing policies of insurance and providing insurance coverage to

 7   its policyholders, including in Washington.
 8
            14.     At all times relevant hereto, Westchester Surplus was acting individually,
 9
     and/or by and through its duly authorized actual, apparent, and/or ostensible agents, servants,
10

11   and/or employees, who were acting within the course and scope of their employment, service,

12   and/or agency with Westchester Surplus. The identities of these authorized, actual, and/or

13   ostensible agents, servants, and/or employees are known to Westchester Surplus and currently
14
     unknown to plaintiff.
15
            15.     Defendant Great American Insurance Company, Inc. ("Great American
16

17   Insurance Inc.") is a corporation organized and existing under the laws of Ohio with its

18   principal place of business located at 301 East 4th Street, Cincinnati, Ohio 45202.

19
            16.     At all times material hereto, Great American Insurance Inc. was an insurance
20
     company engaged in the business of issuing policies of insurance and providing insurance
21
     coverage to its policyholders, including in Washington.
22

23          17.     At all times relevant hereto, Great American Insurance Inc. was acting
24   individually, and/or by and through its duly authorized actual, apparent, and/or ostensible
25
     agents, servants, and/or employees, who were acting within the course and scope of their
26
     employment, service, and/or agency with Great American Insurance Inc. The identities of
27
     COMPLAINT - 4                                                        JENSEN D70RSE BAKER PLLC
                                                                          1809 SE VENTH A V ENUE, sUITE 410
                                                                          SEATTLE, WASHINGTON 98101
                                                                                PHONE: 206.682.1644
                Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 6 of 21

0




     1 I these authorized, actual, and/or ostensible agents, servants, and/or employees are known to

     2
         ( Great American Insurance Inc. and currently unknown to plaintiff.
     3
                  18.    Defendant Great American Insurance Company of New York ("Great
     4

     5
          American Insurance of NY") is a corporation organized and existing under the laws of New

     6    York with its principal place of business located at 301 East 4t" Street, Cincinnati, Ohio

     7 1 45202.
     8
                  19.    At all times material hereto, Great American Insurance of NY was an
     9
          insurance company engaged in the business of issuing policies of insurance and providing
    10
    11    insurance coverage to its policyholders, including in Washington.

    12            20.    At all times relevant hereto, Great American Insurance of NY was acting
    13
          individually, and/or by and through its duly authorized actual, apparent, and/or ostensible
    14
          agents, servants, and/or employees, who were acting within the course and scope of their
    15
          employment, service, and/or agency with Great American Insurance of NY. The identities of
    16
    17 ~ these authorized, actual, and/or ostensible agents, servants, and/or employees are known to
    18 I Great American Insurance of NY and currently unknown to plaintiff.
    19
                  21.    Great American Insurance Company, Inc. and Great American Insurance
    20
         I Company of New York are referred to herein collectively as "Great American Insurance".
    21
    22            22.    Defendant Axis Specialty Insurance Company ("Axis Specialty") is a

    23    corporation organized and existing under the laws of Connecticut with its principal place of

    24    business located at 11680 Great Oaks Way, Suite 500, Alpharetta, Georgia 30022.
    25
    26
    27
          COMPLAINT - 5                                                        JENSEN MORSE BAKER PLLC
                                                                                1809 SEVENTH AVENUE, SUITE 410
                                                                               SEATTLE, WASH[NGTON 95101
                                                                                   PHONE: 206.632.1644
           Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 7 of 21




 1           23.    At all times material hereto, Axis Specialty was an insurance company

 2   engaged in the business of issuing policies of insurance and providing insurance coverage to
 3
     its policyholders, including in Washington.
 4
             24.    At all times relevant hereto, Axis Specialty was acting individually, and/or by
 5

 6   and through its duly authorized actual, apparent, and/or ostensible agents, servants, and/or

 7   employees, who were acting within the course and scope of their employment, service, and/or

 8   agency with Axis Specialty. The identities of these authorized, actual, and/or ostensible
 9
     agents, servants, and/or employees are known to Axis Specialty and currently unknown to
10
     plaintiff.
11

12           25.    Travelers, XL Insurance, Federal Insurance, Westchester Surplus, Great

13   American Insurance, and Axis Specialty are referred to herein collectively as "Defendant

14   Insurers".
15
                                II.     JURISDICTION AND VENUE
16

17           26.    Personal jurisdiction exists over Travelers due to the fact that it regularly

18   conducted business in Washington during all times relevant hereto, including but not limited
19
     to issuing policies of insurance in Washington. Personal jurisdiction also exists because
20
     Travelers issued one or more policies of insurance to Simon covering Simon's liability arising I
21
     from bodily injury at the Tacoma Mall.
22

23           27.    Personal jurisdiction exists over XL Insurance due to the fact that it regularly

24   conducted business in Washington during all times relevant hereto, including but not limited
25
     to issuing policies of insurance in Washington. Personal jurisdiction also exists because XL
26

27
     COMPLAINT - 6                                                          JENSEN MORSE BAKER PLLC
                                                                             I809 SEVErrrH AVENUE, suiTE 410
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  PHONE: 206.682.1644
           Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 8 of 21




 1 I Insurance issued one or more policies of insurance to Simon covering Simon's liability arising

 2 I from bodily injury at the Tacoma Mall.
 3
             28.     Personal jurisdiction exists over Federal Insurance due to the fact that it
 4

 5   regularly conducted business in Washington during all times relevant hereto, including but not

 6   limited to issuing policies of insurance in Washington. Personal jurisdiction also exists

 7   because Federal insurance issued one or more policies of insurance to Simon covering

 8
     Simon's liability arising from bodily injury at the Tacoma Mall.
 9
             29.    Personal jurisdiction exists over Westchester Surplus due to the fact that it
10
     regularly conducted business in Washington during all times relevant hereto, including but not
ll

12 I limited to issuing policies of insurance in Washington. Personal jurisdiction also exists

13   because Westchester Surplus issued one or more policies of insurance to Simon covering

14   Simon's liability arising from bodily injury at the Tacoma Mall.
15
             30.    Personal jurisdiction exists over Great American Insurance due to the fact that
16
     it/they regularly conducted business in Washington during all times relevant hereto, including
17

18   but not limited to issuing policies of insurance in Washington. Personal jurisdiction also

19   exists because Great American Insurance issued one or more policies of insurance to Simon

20   covering Simon's liability arising from bodily injury at the Tacoma Mall.
21
             31.    Personal jurisdiction exists over Axis Specialty due to the fact that it regularly
22
     conducted business in Washington during all times relevant hereto, including but not limited
23

24   to issuing policies of insurance in Washington. Personal jurisdiction also exists because Axis

25   Specialty issued one or more policies of insurance to Simon covering Simon's liability arising

26   from bodily injury at the Tacoma Mall.
27
     COMPLAINT - 7                                                          JENSEN MORSE BAKER PLLC
                                                                            1809 SEVENTHAVENUE, SUITE 410
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  PHONE: 206.682.1644
           Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 9 of 21




 1           32.     Venue in this action is proper in Pierce County pursuant to RCW 4.12.020 and

 2    RCW 4.12.025 because the underlying civil action and the events from which that action
 3
      arose took place in Pierce County and the defendants transact business in Pierce County.
 4
             33.     This Court has original jurisdiction over this matter pursuant to RCW
 5

 6 1 2.08.010.

 7
                                               III. FACTS
 8
             34.     On January 1, 2003, the Simon Property Group, Inc., d/b/a Tacoma Mall
 9
      Partnership and IPC International Corporation entered into a security services contract (the
10

11    "Security Services Contract").

12           35.     Under the Security Services Contract, IPC agreed only to provide uniformed
13
      security services for Simon under the terms and conditions specified tlierein.
14
             36.     In setting forth the services to be provided, the Security Services Contract
15

16    provided that IPC lnternational would respond to and provide assistance in security related

17    situations such as fires, accidents, internal disorders and attempts of sabotage or other

18 I criminal acts, in conformance with common sense and good judgment and in keeping with

19
     I Simon's policies and procedures.
20
             37.     The Security Services Contract did not require or authorize IPC International's
21

22 I employees to carry firearms, to intercede with an armed gunman, or to devise security and

23 I evacuation plans in the event of a shooting on the premises.

24
             38.     Illinois National issued a Commercial General Liability Policy to IPC
25
      International under Policy No. 382-94-59 with a$1,000,000 retained limit and a$ 1,000,000
26
      each occurrence limit. This policy was in effect on November 20, 2005.
27
      COMPLAINT - 8                                                         JENSEN MORSE BAKER PLLC
                                                                            1809 SEVENTH AVENUE, SUITE 410
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  PHONE: 206.682.1644
              Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 10 of 21

6




     1           39.     Illinois National also issued a Prime Commercial Umbrella Liability Policy,
     2   Policy No. BE 2685886, providing for $9,000,000 per occurrence limits for bodily injuries.
     3
         This policy was in effect on November 20, 2005.
     4

     5           40.     Simon qualified as an additional insured, subject to certain limitations, under

     6   the policies issued to IPC International by Illinois National.

     7
                 41.     IPC International did not agree to insure, indemnify or release Simon for its
     8
        I own negligence. To the contrary, Simon agreed to defend, indemnify and hold harmless IPC
     9
    10 I International for any conduct that did not arise directly out of the services to be provided by

    11 I IPC International under the Security Services Contract.

    12           42.     On November 20, 2005, Dominick Maldonado entered the Tacoma Mall
    13
         carrying a guitar case and concealed weapons.
    14
                 43.     At the time Maldonado entered the Tacoma Mall, Simon, and not IPC
    15

    16   International, was responsible for hiring armed, off-duty police officers to provide security.

    17   Simon, among other things, was also responsible for the acquisition, deployment and

    18   operation of a mall-wide public announcement system that could be used to warn patrons and
    19
         employees of a threat and a need for evacuation as well as a video camera system that could
    20
         be used to monitor such threats and alert law enforcement.
    21

    22           44.     On November 20, 2005, Simon did not have any armed, off-duty police

    23   officers providing security or patrolling the Tacoma Mall. It also did not have a functioning

    24   public announcement system or an operable video camera system.
    25
                 45.    After entering the Tacoma Mall, Maldonado opened fire in the mall.
    26

    27
         COMPLAINT - 9                                                         JENSEN MORSE BAKER PLLC
                                                                               1809 SEVENTH AVENUE, SUITE 410
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     PHONE: 206.682.1644
          Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 11 of 21




 1           46.    Maldonado shot Brendan McKown several times, causing him significant

 2 I injuries.
 3
             47.    On November 12, 2008, McKown filed a complaint against Simon Property
 4

 5   Group, Inc. and IPC International, alleging negligence and seeking compensation for the

 6   injuries suffered as a result of the November 20, 2005 shooting. That lawsuit was captioned

 7   McKown v. Simon Property Group, Inc. d/b/a Tacoma Mall et al., Case No. 3:08-cv-05754 in
 8   the U.S. District Court for the Western District of Washington at Tacoma (the "McKown
 9
     Lawsuit").
10

11           48.    Illinois National provided coverage and a defense on behalf of Simon for the

12   November 20, 2005 shooting that was the subject of the McKown Lawsuit under a reservation

13   of rights.
14
             49.    Illinois National paid to settle the action filed by McKown against IPC
15
     International and Simon as a result of the November 20, 2005 shooting.
16

17           50.    The allegations of McKown's Complaint and Amended Complaint against

18   Simon and the facts developed in the course of the McKown Lawsuit confirm that McKown's
19
     injuries fell outside the scope of and did not relate to the provision of uniformed security
20
     services provided by IPC International under the Security Services Contract.
21

22           51.    Illinois National did not insure Simon for the allegations of the McKown

23   Lawsuit that fell outside the scope of and did not relate to the provision of uniformed security
24   services provided by IPC International under the Security Services Contract.
25
             52.    Illinois National did not insure Simon relating to the allegations in the
26
     McKown Lawsuit of Simon's own negligence.
27
     COMPLAINT - 10                                                        JENSEN D70RSE BAKER PLLC
                                                                           1809 $EVENTH AVENUE, SUITE 410
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 PHONE: 206.682.1644
             Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 12 of 21




 1             53.      Defendant Insurers insured Simon for the November 20, 2005 shooting that

 2 I was the subject of the McKown Lawsuit against Simon.
 3
               54.      In breach of the Defendant Insurers' insurance obligations to Simon with
 41

 5     respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit,

 6     Defendant Insurers failed to provide indemnification.

 7
                     IV. FIRST CAUSE OF ACTION — BREACH OF CONTRACT
 8
               55.      The preceding paragraphs are incorporated by reference as though fully set
 9
      I forth herein.
10

11             56.      Pursuant to the terms and conditions of the Illinois National policies, "[i]f the

12     insured has rights to recover all or part of any payment [Illinois National] ha[s] made under
13
       this Coverage Part, those rights are transferred to [Illinois National]." The policies fiirther
14
       provide that the "insured must do nothing after loss to impair them" and that at the request of
15
       Illinois National, "the insured will bring `suit' or transfer those rights to [Illinois National]
16

17     and help [Illinois National] enforce them."

18             57.      Pursuant to the terms of the Illinois National policies, Simon has transferred
19
       and/or assigned its rights to recover all or part of the payments Illinois National made to settle
20
       the McKown Lawsuit with respect to the allegations against Simon, including but not limited
21
       to the right to indemnification from Defendant Insurers to Illinois National.
22

23             58.      Pursuant to the terms and conditions of Travelers' policy, Travelers insured

24     and owed indemnification to Simon with respect to the November 20, 2005 shooting that was
25
       the subject of the McKown Lawsuit.
26

27
       COMPLAINT - l l                                                         JENSEN MORSE BAKER PLLC
                                                                               1809 $EVENTH AVENUE, sUITE 410
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     PHONE: 206.682.1644
          Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 13 of 21




 1          59.      Upon information and belief, pursuant to the terms and conditions of the
 2   policies of the other Defendant Insurers, Simon was insured and owed indemnification with
 3
     respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit.
 4

 5          60.      Defendant Insurers failed to contribute or pay indemnification on behalf of

 6   Simon for the settlement of the McKown Lawsuit.

 7
            61.      Illinois National provided coverage and a defense on behalf of Simon with
 8
     respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit
 9
     under a reservation of rights.
10

11          62.      Defendant Insurers breached their contracts of insurance by failing to

12   contribute or pay indemnification on behalf of Simon, as was required pursuant to the
13
     Security Services Contract and the Defendant Insurers' insurance policies issued to Simon.
14
            63.      Illinois National paid to settle the McKown Lawsuit as a result of the
15

16   November 20, 2005 shooting, all or a portion of which was for the benefit of Simon.

17
            64.      As a result of the foregoing, Illinois National has been damaged by Defendant
18
     Insurers.
19

20          V. SECOND CAUSE OF ACTION — EOUITABLE CONTRIBUTION

21          65.      The preceding paragraphs are incorporated by reference as though fully set

22   forth herein.
23
            66.      Pursuant to the terms and conditions of Travelers' policy, Travelers insured
24
     and owed indemnification to Simon with respect to the November 20, 2005 shooting that was
25

26   the subject of the McKown Lawsuit.

27
     COMPLAINT - 12                                                       JENSEN MORSE BAKER PLLC
                                                                          1809 SEVENTH AVENUE, SUITE 410
                                                                          SEATTLE, WASHINGTON 98101
                                                                                PHONE: 206.682.1644
           Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 14 of 21




 1           67.     Upon information and belief, Simon tendered the McKown Lawsuit to

 2 I Travelers and the other Defendant Insurers.
 3
             68.     Upon information and belief, pursuant to the terms and conditions of the
 4

 5    policies of the other Defendant Insurers, Simon was insured and owed indemnification with

 6 I respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit.

 7
             69.     Simon was entitled to indemnification under one or more of Defendant
 8
      Insurers' policies with respect to the November 20, 2005 shooting that was the subject of the
 9
      McKown Lawsuit.
10

11           70.     One or more of Defendant Insurers were liable to provide for the

12    indemnification to Simon with respect to the November 20, 2005 shooting that was the
13
      subject of the McKown Lawsuit.
14
             71.     Defendant Insurers failed to pay indemnification on behalf of Simon with
15

1.6   respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit.

17
             72.     Defendant Insurers failed to contribute to the settlement payment made by
18
      Illinois National on behalf of Simon with respect to the November 20, 2005 shooting that was
19
      the subject of the McKown Lawsuit. Instead, Illinois National funded the entire settlement.
20

21           73.     Illinois National discharged the obligation to provide defense and

22    indemnification of Simon under a reservation of rights for the November 20, 2005 shooting
23
      that was the subject of the McKown Lawsuit and in paying the agreed upon settlement
24
      amount, all or a portion of which was for the benefit of Simon.
25

26

27
      COMPLAINT - 13                                                      JENSEN MORSE BAKER PLLC
                                                                          1809 SEVENTH AVENUE, SUITE 410
                                                                          SEATTLE, WASHINGTON 98101
                                                                                PHONE: 206.682.1644
             Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 15 of 21




 1              74.     To the extent that Illinois and one or more of the Defendant Insurers had a duty

 2 ( to indemnif.y Simon in the McKown Lawsuit, Illinois National is entitled to contribution from

 3 ( the Defendant Insurers.
 4
                75.     As a result of the foregoing, Illinois National has been damaged by Defendant
 5

 6 I Insurers.

 7
                  VI. TIIIRD CAUSE OF ACTION — EQUITABLE SUBROGATION
 8
                76.     The preceding paragraphs are incorporated by reference as though fully set
 9
     I forth herein.
10

11              77.     Pursuant to the terms and conditions of Travelers' policy, Travelers insured

12       and owed indemnification to Simon with respect to the November 20, 2005 shooting that was
13
     I   the subject of the McKown Lawsuit.
14
                78.     Upon information and belief, pursuant to the terms and conditions of the
15

16       policies of the other Defendant Insurers, Defendant Insurers insured and owed

17   I   indemnification to Simon with respect to the November 20, 2005 shooting that was the

18   I   subject of the McKown Lawsuit.
19
                79.     Defendant Insurers failed to pay indemnification on behalf of Simon with
20
     I   respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit.
21

22              80.     Defendant Insurers did not make any payment toward the settlement on behalf
23
     I   of Simon for the November 20, 2005 shooting that was the subject of the McKown Lawsuit.
24
     I   Instead, Illinois National funded the entire settlement.
25

26              81.     Illinois National did not owe a duty to defend or indemnify Simon for liability

27       attributable to Simon's own negligence and the allegations of the McKown Lawsuit against
         COMPLAINT - 14                                                      JENSEN MORSE BAKER PLLC
                                                                             1809 SEVENTH AVENUE, SUITE 410
                                                                             SEATTLE, WASH[NGTON 98101
                                                                                   PHONE: 206.682.1644
❑
              Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 16 of 21




     1 I Simon that fell outside the scope of and did not relate to the provision of uniformed security

     2 I services provided by IPC International under the Security Services Contract.
     3
                   82.   Illinois National discharged the obligation to provide defense and
     4

     5   indemnification of Simon under a reservation of rights with respect to the November 20, 2005

     6   shooting that was the subject of the McKown Lawsuit and in paying the agreed upon

     7   settlement amount, all or a portion of which was for the benefit of Simon.
     8
                   83    Allowing Illinois National subrogation will not cause injustice to the rights of
     9
         others.
    10

    11             84    As a result of the foregoing, Illinois National has been damaged by Defendant

    12   Insurers.
    13
              VII. FOURTH CAUSE OF ACTION— CONVENTIONAL/CONTRACTUAL
    14                                 SUBROGATION
    15
                   85.   The preceding paragraphs are incorporated by reference as though fully set
    16
         forth herein.
    17

    18             86.   Pursuant to the terms and conditions of Travelers' policy, Travelers insured

    19   and owed indemnification to Simon with respect to the November 20, 2005 shooting that was

    20   the subject of the McKown Lawsuit.
    21
                   87.   Upon information and belief, pursuant to the terms and conditions of the
    22
         policies of the other Defendant Insurers, Defendant Insurers insured and owed
    23

    24   indemnification to Simon with respect to the November 20, 2005 shooting that was the

    25   subject of the McKown Lawsuit.

    26

    27
         COMPLAINT - 15                                                        JENSEN MORSE BAKER PLLC
                                                                               1809 SEVENTH AVENUE, SUITE 410
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     PHONE: 206.682.1644
           Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 17 of 21                                   Di




 1              88.   Simon has transferred and/or assigned its rights to indemnification from

 2 I Defendant Insurers to Illinois National.
 3
                89.   Defendant Insurers failed to pay indemnification on behalf of Simon with
 4

 5 I respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit.

 6              90.   Defendant Insurers did not make any payment toward the settlement on behalf
 7
     I of Simon for the November 20, 2005 shooting that was the subject of the 1VIcKown Lawsuit.
 8
     I Instead, Illinois National funded the entire settlement.
 9

10              91.   Illinois National did not owe a duty to defend or indemnify Simon for liability

11    attributable to Simon's own negligence and the allegations of the McKown Lawsuit against

12 I Simon that fell outside the scope of and did not relate to the provision of uniformed security

13
     I services provided by IPC International under the Security Services Contract.
14
                92.   Illinois National discharged the obligation to provide defense and
15

16    indemnification of Simon under a reservation of rights for the November 20, 2005 shooting

17    that was the subject of the McKown Lawsuit and in paying the agreed upon settlement

18    amount, all or a portion of which was for the benefit of Simon.
19
                93.   Allowing Illinois National subrogation will not cause injustice to the rights of
20
      others.
21

22              94.   As a result of the foregoing, Illinois National has been damaged by Defendant
23
      Insurers.
24
                  VIII. FIFTH CAUSE OF ACTION — DECLARATORY JUDGMENT
25

26              95.   The preceding paragraphs are incorporated by reference as though fully set

27    forth herein.
      COMPLAINT - 16                                                        JENSEN MORSE BAKER PLLC
                                                                             1809 $EVENTH AVENUE, SUITE 410
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   PHONE: 206.682.1644
0
               Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 18 of 21




     1           96.     Pursuant to the tenns and conditions of Travelers' policy, Travelers insured
     2    and owed indemnification to Simon with respect to the November 20, 2005 shooting that was
     3
         I the subject of the McKown Lawsuit.
     4

     5           97.     Pursuant to the terms and conditions of the policies of the other Defendant

     6    Insurers, Simon was insured and owed indemnification with respect to the November 20,

     7 1 2005 shooting that was the subject of the McKown Lawsuit.
     8
                 98.     Simon was entitled to indemnification under one or more of Defendant
     9
          Insurers' policies with respect to the November 20, 2005 shooting that was the subject of the
    10

    11    McKown Lawsuit.

    12           99.     One or more of Defendant Insurers were liable for the common and joint

    13 I obligation to provide for the indemnification to Simon with respect to the November 20, 2005
    14
          shooting that was the subject of the McKown Lawsuit.
    15

    16           100. Defendant Insurers failed to pay indemnification on behalf of Simon with

    17    respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit.

    18
                 101. Illinois National discharged the obligation to provide defense and
    19
          indemnification of Simon under a reservation of rights with respect to the November 20, 2005
    20
          shooting that was the subject of the McKown Lawsuit and in paying the agreed upon
    21

    22    settlement amount, all or a portion of which was for the benefit of Simon.

    23
                 102. Defendant Insurers failed to contribute to the settlement payment made by
    24
          Illinois National on behalf of Simon with respect to the November 20, 2005 shooting that was
    25
          the subject of the McKown Lawsuit. Instead, Illinois National funded the entire settlement.
    26

    27
          COMPLAINT - 17                                                      JENSEN MORSE BAKER PLLC
                                                                              1809 SEVENTH AVENUE, SUITE 410
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    PHONE: 206.682.1644
          Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 19 of 21                                    a




 1           103. There is an actual controversy existing between Illinois National and
 2
     Defendant Insurers as to the obligations owed by Defendant Insurers to Simon under the
 3
     policies issued by them, for indemnification of Simon in the McKown Lawsuit, and for the
 4
     failure of the Defendant Insurers to contribute to the settlement payment of the McKown
 5
 6 I Lawsuit.

 7           104. Pursuant to the Uniform Declaratory Judgments Act, Wash. Rev. Code § 7.24,
 8   the courts of the State of Washington "have the power to declare the rights, status and other
 9
     legal relations whether or not further relief is or could be claimed. An action or proceeding
10
     shall not be open to objection on the ground that a declaratory judgment or decree is prayed
11
     for. The declaration may be either affirmative or negative in form and effect; and such
12

13   declaration shall have the force and effect of a final judgment or decree."

14           105. Illinois National requests this Court enter an Order, pursuant to the Uniform
15
     Declaratory Judgments Act, Wash. Rev. Code § 7.24, requiring Defendant Insurers to
16
     contribute to Illinois National for indemnity payments owed by Simon that were paid by
17
     Illinois National, including, but not limited to, Illinois National's payment of its policies'
18

19   limits to settle the McKown Lawsuit as a result of the November 20, 2005 shooting for the

20 I benefit of Simon.

21
                                     IX. PRAYER FOR RELIEF
22
             WHEREFORE, Plaintiff Illinois National Insurance Company prays for judgment
23
     against Defendant Insurers as follows:
24
            1.      For judgment in such amount as shall be proven at the time of trial;
25
            2.      For an award of damages;
26
            3.      For an award of pre-and-post judgment interest;
27
     COMPLAINT - 18                                                          JENSEN MORSE BAKER PLLC
                                                                             1809 SEVENTH AVENUE, SUITE 410
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   PHONE: 206.682.1644
)
                 Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 20 of 21




     1              4.      For an award of attorney's fees and costs;

     2              5.      For an Order declaring: (a) the Defendant Insurers, and not Illinois National,

     3       owe a duty to indemnify Simon for liability in the McKown Lawsuit that fell outside the scope

     4       of and did not relate to the provision of uniformed security services provided by IPC

     5       International under the Security Services Contract; (b) the Defendant Insurers, and not Illinois

     6       National, owe a duty to indemnify Simon for liability in the McKown Lawsuit arising from

     7       Simon's own negligence; (c) Defendant Insurers' policies provided coverage to Simon with

     8       respect to the November 20, 2005 shooting that was the subject of the McKown Lawsuit; (d)

     9       Defendant Insurers are required to contribute to Illinois National for indemnity payments made

    10       on behalf of Simon in the McKown Lawsuit; and

    11              6.      For such other and further relief as the Court deems just and equitable.

    12

    13              DATED: September 30, 2019
         ,
    14
                                                          JENSEN MORSE BAKER PLLC
    15

    16
                                                          By s/ Steven D. Jensen
    17                                                      Steven D. Jensen, WSBA No. 26495
                                                            steve.jensengimblawyers.com
    18                                                      Benjamin J. Roesch, WSBA No. 39960
                                                             benjamin.roesch a jmblawyers.com
    19
                                                          Attorneys for Plaintiff Illinois National
    20                                                    Insurance Company

    21                                                    and

    22

    23

    24

    25

    26

    27
             COMPLAINT - 19                                                       JENSEN MORSE BAKER PLLC
                                                                                  1809 SEVENTH AVENUE, SUITE 410
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        PHONE: 206.682.1644
        Case 3:20-cv-05374-MAT Document 1-2 Filed 04/20/20 Page 21 of 21




 1                                    COHEN, PLACITELLA & ROTH, P.A.

 2
                                         Stewart L. Cohen
 3                                       scohen(~a,cprlaw.com
                                         (pro hac vice pending)
 4                                       Robert L. Pratter
                                         rpratterAcprlaw.com
 5                                       (pro hac vice pending)
                                         Eric S. Pasternack
 6                                       epasternack a_ cprlaw.com
                                         (pro hac vice pending)
 7
                                      Attorneys for Plaintiff Illinois National
 8                                    Insurance Company

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     COMPLAINT - 20                                           JENSEN MORSE BAKER PLLC
                                                              1809 SEVENTH AVENUE, SUtTE 410
                                                              SEATTLE, WASHINGTON 98101
                                                                  PHONE: 206.682.1644
